94 F.3d 641
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gloria HILL, Plaintiff-Appellant,v.Joyce CREECH;  Wilder Richman Corporation, Defendants-Appellees.
No. 96-1032.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1996.Decided Aug. 14, 1996.

Gloria Hill, Appellant Pro Se.
Minda Frahm Goldberg, WARTZMAN, OMANSKY, BILBAUM, SIMONS, STEINBERG, SACHS & SAGAL, Towson, Maryland, for Appellees.
Before WIDENER, MURNAGHAN, and MICHAEL, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order granting summary judgment to Defendants in her civil action in which she asserts numerous claims concerning her apartment.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Hill v. Creech, No. CA-95-1802-WMN (D.Md. Dec. 26, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  We deny Appellant's motion for production of documents.

AFFIRMED